Citation Nr: 0915760	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
syndrome.

2.  Entitlement to service connection for myopia, presbyopia, 
and mild convergence insufficiency (astigmatism).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to October 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded the case to the RO in 
June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

With regard to the claim for service connection for sleep 
apnea syndrome, the claims file shows that the Veteran 
received treatment for sleep symptoms in 2003.  During 
service in June 2003, a private medical care provider noted a 
final diagnosis of "mild sleep fragmentation which may be 
secondary to chronic pain," and primary snoring.  The 
provider further noted complaints of left shoulder pain.  The 
post-service medical evidence includes VA progress notes 
dated in 2004 which contain assessments of sleep apnea and 
insomnia.

Service connection is currently in effect for disorders that 
include left shoulder impingement syndrome with 
osteoarthropathy at the acromioclavicular joint, and right 
shoulder impingement syndrome.

The Veteran was afforded a VA examination in December 2007, 
but an opinion as to whether the Veteran's sleep apnea was 
caused or aggravated by a service-connected condition was not 
obtained, as had been requested in the Board's June 2007 
remand.  Accordingly, remand is required.  RO compliance with 
a remand is not discretionary.  If an RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Similarly, the Board remanded the Veteran's claim for service 
connection for myopia, presbyopia, and mild convergence 
insufficiency in June 2007, for a medical opinion as to 
whether or not the diagnosed eye disorder is a congenital 
condition.  The examiner furthermore was to indicate, if any 
diagnosed eye disorder is determined not to be a congenital 
condition, whether it is at least as likely as not (i.e., a 
probability of 50 percent or greater) that it had its onset 
during active service or is related to any in-service disease 
or injury.  The examiner diagnosed myopic astigmatism and 
indicated that the Veteran did not have any eye disease but 
did not render the medical opinions requested.  Accordingly, 
remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination for the purpose of 
determining the nature and etiology of 
his current sleep symptoms.  The 
examiner should review the contents of 
the claims file, and obtain relevant 
history from the Veteran.

Following the examination, the examiner 
is requested to provide a diagnosis(es) 
for all sleep disorders found to be 
present, i.e., sleep apnea, insomnia, 
etc.  Any necessary tests to determine 
the correct diagnosis(es) should be 
conducted. 

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 
50 percent or greater) that any current 
sleep disorder had its onset during 
active service or is related to any in-
service disease or injury.

The examiner is also requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., a 
probability of 50 percent or greater) 
that any current sleep disorder was 
either (a) caused by, or (b) aggravated 
by the Veteran's service-connected 
right or left shoulder conditions.

Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.

2.  The Veteran should be afforded a VA 
examination of his eyes for the purpose 
of determining the nature and etiology 
of his current visual symptoms.  The 
examiner should review the contents of 
the claims file, and obtain relevant 
history from the Veteran. 

Following the examination, the examiner 
is requested to provide a diagnosis(es) 
for all eye disorders found to be 
present, i.e., myopia, presbyopia, mild 
convergence insufficiency, astigmatism, 
etc.  Any necessary tests to determine 
the correct diagnosis(es) should be 
conducted. 

a) For each diagnosis, the examiner 
should state whether or not the 
diagnosed eye disorder is a congenital 
or developmental defect.

 (b)  For each diagnosis, the examiner 
should state whether or not the 
diagnosed eye disorder is considered to 
be refractive error of the eye.  

(c) If any diagnosed eye disorder is 
determined not to be a congenital or 
developmental defect or refractive 
error of the eye, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., a 
probability of 50 percent or greater) 
that it had its onset during active 
service or is related to any in-service 
disease or injury.

Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.

3.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for 
sleep apnea syndrome, and "myopia, 
presbyopia, and mild convergence 
insufficiency," is warranted.  If 
either of the decisions remains adverse 
to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


